El Juez Peesidente Sb. HeRnáudez
emitió la opinión del tribunal.
Por escritura pública otorgada en esta ciudad de San Juan a 18 de agosto de 1909 ante el Notario don Manuel F. Rossy, Ramón Wolff Aboy y Gustavo Mourraille, éste último por sí' y como administrador de la Central Puerto Real de que era dueño en unión de su madre Nancy Nerón Longpré y de sus, hermanos Matilde, Amada, Emilia y Víctor Mourraille, ce-lebraron contrato de compraventa en virtud del cual el pri-mero, o sea Ramón Wolff Aboy, vendió a los demás una finca de su propiedad con cabida de 230 con 74 centavos situada en la Isla de Vieques, por precio de $28,750, de los cuales el vendedor confesó haber recibido anteriormente la suma de $8,750, obligándose los compradores a pagar los $20,000 res-tantes en 30.de junio de 1917, y quedando hipotecada la misma finca en garantía- del pago del precio aplazado.
En la misma .escritura se hizo constar que los compradores respetarían un contrato de arrendamiento de la finca, exis-tente a favor de la sociedad Díaz & Aboy por un período de 10 cosechas consecutivas a vencer el 30 de junio de 1917,. *17siendo convenido qne el vendedor Ramón Wolff- Aboy per-cibiría el canon del arrendamiento de $112 mensnales en con-cepto de intereses de los $20,000 de la hipoteca constituida a. sn favor y qne si por cualquier circunstancia el Ramón Wol'ff Aboy pudiera entregar la finca vendida a sus compradores antes de vencer dicho arrendamiento éstos pagarían los $20,000 de la hipoteca, en la siguiente forma: $10,000 a los 6 meses de la entrega e igual cantidad 6 meses después, o sea al año.
En noviembre 9, 1911, los compradores adquirentes de la. finca de que se deja hecho mérito presentaron demanda en-mendada a la Corte de Distrito dé San Juan, Sección 1a.,. contra Ramón Wolff Aboy y la sociedad Díaz & Aboy, con súplica de que el Éamón Wolff Aboy fuera condenado a otor-gar a los demandantes carta de pago de la hipoteca de $20,000 constituida a su favor por la expresada escritura de 18 de agosto de 1909, y que de no hacerlo así dentro del plazo que señalara la sentencia, procediera el marshal de la corte a hacerlo en nombre de dicho demandado al cual se condenara también a pagar a los demandantes la suma de $1,500 que después de pagado el crédito hipotecario les quedaba adeu-dando, con intereses, costas y honorarios de abogado, con-denándose además a la sociedad demandada Díaz & Aboy a. pagar a los demandantes desde la fecha de la sentencia el canon mensual de $112 que por arrendamiento pagan al demandado Wolff.
Además de los hechos consignados en la escritura de 18 de agosto de 1909, tanto con respecto al contrato de compra-venta como al de arrendamiento, alegaron los demandantes como fundamento de su acción que con posterioridad a la fecha de dicha escritura habían entregado al demandado Ramón Wolff Aboy a cuenta de los $20,000, varias sumas, hasta el punto de que antes del 15 de junio de 1911 le habían satisfecho la totalidad del crédito con exceso, cuyo exceso as-ciende aproximadamente a la' suma de' $1,500 que les adeuda el Ramón Wolff Aboy, sin que éste se haya prestado a otor-*18garles la correspondiente carta de pago a pesar de haber sido requerido para ello.
La rebeldía del demandado Eamón Wolff Aboy fué ano-tada en 25 de abril de 1913, por no haber comparecido a contestar o excepcionar la demanda, no obstante los edictos publicados para su citación, y aunque la sociedad Díaz & Aboy ■de la que son socios Eamón y Encarnación Aboy y Benitez, ;y José Agustín Díaz, contestó la demanda en 16 de febrero de 1912, oponiéndose a ella, posteriormente, en 1a. de marzo de 1913, estipularon dicha sociedad y los demandantes que aquélla retiraría, su contestación a la demanda enmendada y no presentaría ninguna otra contestación en el pleito, ni de modo alguno pondría obstáculo a la cancelación de la hipoteca solicitada en la demanda..
En 29 de noviembre de 1911 Mateo Eucabado solicitó per-miso de la corte para intervenir en el presente pleito asocián-dose a los demandados, cuyo permiso le fué concedido por orden de 4 de diciembre siguiente, y en la demanda de inter-vención solicitó se declarara sin lugar la demanda ordenando •que los demandantes no recobren nada de los demandados, a cuyo fin aleg’a: (a) que ante la misma corte, y bajo el No. 4926, sigue una demanda contra. Eamón Wolff Aboy en cobro de la suma de $12,000 con sus intereses a razón del 12 por ■ciento anual a contar desde el 29 de julio de 1911, fecha de la interposición de dicha demanda; (b) que esa demanda se funda en que el día 24 de junio de 1911 el demandado Wolff suscribió a favor de Eucabado un pagaré debidamente auten-ticado ante el notario Frank Antonsanti, por la expresada cantidad de $12,000 a vencer el día 24 de junio de 1916 con intereses al 12 por ciento anual, en cuyo pagaré se constituía como garantía especial de dicha obligación la participación que Wolff poseía en el establecimiento mercantil Wolff’s Auto Garage; (c) que Wolff, desatendiendo aquella garantía cedió en venta pública con fecha 27 de junio de 1911 ante el notario Sr. Guerra,, a Juan Michell, la participación que tenía en el referido establecimiento, y sólo posee como únicos bienes *19Tin crédito hipotecario por $20,000 el cual ha sido embargado por don Ramón Aboy Benitez para garantir nna reclamación de $20,000 qne tiene entablada y pendiente contra aquel; (d) que para aseguramiento de la sentencia que pudiese re-caer en el pleito iniciado por Rucabado contra Wolff, la corte de San Juan en auto de 31 de julio de 1911 ordenó sin exigir fianza, el embargo de bienes suficientes del deudor-Wolff y el marshal en su virtud embargó el crédito hipotecario por valor de $20,000, inscrito en el Registro de la Propiedad de Huma-cao a favor de Wolff; (e) que el crédito .embargado es el mismo cuya cancelación se intenta en el presente pleito; (/) que tal embargo fué anotado en el expresado registro con fecha 11 de agosto de 1911; (g) que la cancelación pretendida afecta profundamente a los intereses de Rucabado como acree-dor auténtico con prelación de embargo sobre el’ crédito cuya cancelación se pide, desde fecha muy anterior a la presenta-ción de la demanda original en este pleito; (h) que niega todos y cada uno de los hechos alegados en la demanda, con excepción de los que se refieren a la constitución e inscripción de la hipoteca por $20,000 a favor de Ramón Wolff Aboy.
Como defensa especial alega Mateo Rucabado que los de-mandantes no tienen causa de acción contra él ni contra Wolff porque Rucabado es un tercero -sin conocimiento civil o material alguno de las transacciones o pagos habidos entre- los demandantes y-el demandado Wolff, que no constaban en el registro de la propiedad en el momento de inscribir su derecho como acreedor de Wolff.
La demanda de intervención fué excepcionada por los demandantes por el fundamento de no aducir hechos suficien-tes para determinar una causa de acción,, y contestada además con nna negación general de todos y cada uno de los hechos alegados en dicha demanda de intervención.
Celebrado el juicio la corte dictó sentencia en 4 de abril de 1914 declarando 'sin lugar la demanda,' sin especial conde-nación de costas, y contra ella interpusieron los demandantes recurso de apelación para ante esta Corte Suprema.
*20Además de la prueba, testifical ministrada por la parte actora tendente a comprobar el pago de los $20,000 RecRo por los demandantes al demandado Eamón Wolff Aboy y las pro-mesas de éste de cancelar la Ripoteca, consistente dicRa prueba en las declaraciones de los testigos Gustavo Mou-rraille, Juan MicRell y Luis Amedée Bonet, fia venido también al juicio prueba documental de la misma parte actora, con-sistente en tres cartas de Eamón Wolff a Gustavo Mourraille que trascribimos a continuación :
Primera Carta. — Vieques, P. R., abril, 1911. Sr. G. Mourraille, Vieques. Estimado Gustavo: Te suplico me des un giro por $2,000 &, cuenta de mi finca que con lo que tengo tomado, $11,221.76 a cuenta de la hipoteca de $20,000 (veinte mil dollars) que tengo a mi fr. que hacen un total de $13,221.76, quedando a mi favor por saldo de toda cuenta $6,778.24. Tuyo affmo. amigo, (Firmado) R. Wolff.”
“Segunda Carta. — San Juan, P. R., abril 13, 1911. Sr. don Gustavo Mourraille, Vieques, P. R. Mi estimado amigo: Tengo este gusto para adjuntarle el pagaré del banco por $8,000 (ocho mil dollars), préstamo que pude conseguir Mr. Welty me hiciese. Recomienda él que al garantizar Ud. dicho documento lo haga con el sello de la Central Puerto Real. También requiere que Ud. con el portador remita una carta a dicho banco con que le manifieste que Ud. reco-gerá dicho documento a su vencimiento, esto es, llenar la misma fór-mula que cuando Ud. me garantizó la pasada vez. He hecho extender el documento por la suma de $8,000, pero tan pronto me sea descon-tado, que será'el lunes a primera hora, remitiré a Ud. por correo o dejaré depositado en dicho banco según Ud. desee, los $2,000 que Ud. me adelantó y de los cuales me he dado por recibido. Suyo affmo. amigo y S. S., (Firmado) R. Wolff.
‘ ‘ Tercera Carta.- — Estimado Gustavo: Adjunto le incluyo un check por $1,500, parte devolución de los $2,000 que Ud. me ade-lantó. Siendo posible que parte de éstos me hagan falta para efec-tuar algunas' operaciones en New York, yo he descontado $500, que se los devolveré a mi regreso. También lo he hecho, o mejor dicho, me he. tomado la libertad, únicamente fundado en que me restan allá 700 y pico de dollars, si nó no lo hubiera hecho. Esta la escribo desde el vapor y por esa circunstancia no soy más extenso. Su affmo., Moncho. ” ...
*21También fueron aportados como prneba documental dos pagarés a* favor del American Colonial Bank, suscritos por Bamón Wolff y garantizados por G-. Mourraille como manager de la Central Puerto Beal, por $10,500 y $8,000 respectiva-mente, el primero pagado en Io. de abril de 1911, y el segundo de fecha 13 de los mismos mes y año, así como un cheque contra American Colonial Bank, de G. Mourraille como manager de la Central Puerto Beal, a favor de Bamón Wolff de 12 de abril de 1911, por la suma de $2,000, habiendo sido satisfechos ambos pagarés por la" Central Puerto Beal.
La representación del interventor Bucabado admitió la existencia de dichos documentos y que fueron pagados en la fecha que expresan, aunque salvqndq sus derechos con res-pecto al interventor.
Dicha representación de Bucabado ha suministrado prueba demostrativa de los siguientés hechos:
1o. Que Bamón Wolff como deudor y E. Yidal como fiador suscribieron en 24 de junio de 1911 un pagaré a favor de Mateo Bucabado o a su orden, por valor recibido de $12,000 a vencer el 24 de junio de 1916 con el interés del 12 por ciento anual, obligando Wolff especialmente al pago de dicha suma la participación que tenía en el establecimiento mercan-til que giraba en esta plaza bajo la razón social Wolff’s Auto Garage, cuyo pagaré fué autenticado en 28 de junio citado por medio de affidavit ante el Notario Prank Antonsanti.
2o. Que por escritura pública de 27 de junio de 1911 Ba-món Wolff Aboy vendió’ su participación en la sociedad Wolff’s Auto Garage.
3o. Que en el caso civil No. 4926, de Mateo Rucabado v. Ramón Wolff en cobro de dinero, la Corte de Distrito de San Juan, Sección Ia., dispuso por orden de 31 de julio de 1911 se librara mandamiento al marshal para el embargo de bienes del demandado Wolff en cantidad suficiente a asegurar la suma de $12,000 de principal y $1,000 más en que se calcu-laban los intereses devengados y por devengar y las costas judiciales, cuyo embargo fué practicado en el crédito hipo-*22tecario cuya cancelación se pide y anotado en el Eegistro de la Propiedad de Iíumacao con fecha 11 de agosto de 1911.
4o. Que en otro caso civil iniciado ante la Corte de Dis-trito de Humacao y trasladado luego a la Corte de Distrito de los Estados Unidos para Puerto Bico, caso seguido por Bamón Aboy Benitez contra Bamón Wolff et al., sobre extin-ción de derecho de propiedad, declaración de otro derecho e indemnización de daños y perjuicios, el juez de la corte de Iíumacao por orden de 7 de marzo de 1910, ordenó el embargo de bienes al demandado por la suma de $20,000 para pago de daños y $500 más para costas, habiéndose practicado dicho embargo con notificación a los demandados menos Bamón Wolff Aboy, y dádose conocimiento del mismo al Eegistro de la Propiedad de Humacao en marzo 14, 1910. Es de notar que en el acto del juicio convinieron las partes que el pleito en que se practicó ese embargo había sido desistido desde hacía más de un año.
La corte inferior en su opinión consigna el resultado de la prueba practicada en los siguientes términos:
‘•La prueba practicada demuestra claramente que el Sr. Mou-rraille satisfizo al demandado Ramón "Wolff Aboy con anterioridad al embargo trabado en el crédito hipotecario inscrito en el registro, por lo menos la cantidad de $19,721.76. El demandado Wolff reco-noce en carta fechada en Vieques en 12 de abril de 1911, haber to-mado a Gustavo Mourraille la suma de $11,221.76 a cuenta de la hipoteca. En esta carta pide al Sr. Mourraille $2,000, los cuales fueron entregados oportunamente, haciendo un total de $13,221.76. Posteriormente Wolff recibió $8,000 de dicho, Sr. Mourraille de los cuales devolvió,$1,500, quedando los $6,500 restantes abonados al cré-dito hipotecario. Esto demuestra claramente, sin dejar lugar .a la más mínima duda, que Mourraille abonó a Ramón Wolff $19,721.76 a cuenta de la hipoteca.”
No se ha alegado la existencia de fraude alguno con rela-ción a los pagos hechos por Mourraille a Wolff, sobre cuyo particular dice la corte inferior:
‘‘Deseamos hacer constar que en el presente caso no ha habido combinación fraudulenta de ninguna clase. El Sr. Mourraille satis-*23fizo a Wolff el importe de la hipoteca y sus manifestaciones fueron tan ingenuas y sinceras que dejaron en nuestro ánimo la impresión que produce siempre una conciencia recta y honrada.”
Como se ye por los párrafos que dejamos transcritos de la opinión de la corte inferior, el juez incurre en cierta con-tradicción acerca del pago de la deuda por los demandantes al demandado Eamón Wolff Aboy, pues primeramente ex-presa que Mourraille abonó a Wolff por lo menos $19,721.76-a cuenta de la hipoteca y después afirma que Mourraille satis-fizo a Wolff el importe de la hipoteca. La segunda afirmación nos parece más ajustada al resultado de las pruebas, si ade-más de la prueba documental se tienen en cuenta la declara-ción de Gustavo Mourraille con explicación detallada de las. diversas partidas de dinero satisfechas a Wolff, y las admi-siones de que la hipoteca había sido satisfecha, hechas por Wolff a los testigos Amedée Bonet y Juan Michell.
Aceptando, pues, como hecho probado que los demandan-tes satisficieron al demandado Eamón Wolff Aboy la totalidad de la deuda, se impone como consecuencia la conclusión legal-de que dicha deuda quedó extinguida por el pago con arreglo al artículo 1124 del Código Civil, el cual entre los modos de extinguirse las obligaciones enumera como principal el pago o cumplimiento de ellas, estableciendo el artículo 1132 que el' pago hecho de buena fé al qne estuviere en posesión del cré-dito liberará al deudor y el 1133 que no será válido el pago' hecho al acreedor por el deudor después de habérsele orde-nado judicialmente la retención de la deuda.
En el presente caso el pago fué hecho de buena fé por Mourraille al demandado Wolff Aboy que estaba en posesión, del crédito, con anterioridad el embargo del interventor sin que se hubiera ordenado judicialmente a Murraillé la reten-ción de la deuda, y por tanto el pago fué válidamente hecho y liberó a losa demandantes con relación al demandado Wolff' Aboy. , .
La conclusión legal antedicha nos lleva a otra, cual es la de que una vez verificado el pago de la deuda en su totalidad,, *24se adquirió por el deudor el derecho a obtener la cancelación de la hipoteca, que era accesoria de la obligación principal y de ésta recibía vida
Dicha conclusión era un derecho del deudor que’ no puede ser estorbado o impedido por el interventor Mateo Encabado sin más razón que la de haber obtenido anotación preventiva de embargo sobre .el crédito hipotecario de Eamón Wolff Aboy, no cancelado- en el registro.
Los efectos de una anotación preventiva de embargo según el artículo 44 de la Ley Hipotecaria, en armonía con el 1824 del Código Civil, son los de que el acreedor que la obtenga será preferido en cuanto a los bienes anotados solamente a los que tengan contra el mismo deudor otro crédito contraído con posterioridad a dicha anotación.
Interpretando el artículo 44 de la Ley Hipotecaria al resolver el caso de Fernández v. Márquez y Cía., et al., 3 D. P. R., 214, (2a. Ed.), establecimos la siguiente doctrina:
“Con arreglo a lo dispuesto terminantemente en el artículo 44 de la Ley Hipotecaria, y a>lo declarado con repetición por él Tribunal Supremo de España, entre otras sentencias, en la de 12 de mayo de 1886 y en la de este tribunal del 1 de noviembre de 1902, la ano-tación preventiva de un embargo, acordada por providencia judicial y dirigida únicamente a garantir las consecuencias del juicio, no crea ni declara derecho alguno, no altera tampoco la naturaleza de las obligaciones, ni puede convertir en real e hipotecaria ia acción que carezca de este carácter, y no produce otros efectos que los de que .el acreedor que la obtenga sea preferido, en cuanto a los bienes ano-tados solamente, a los que tengan contra el mismo deudor otro cré-dito contraído con posteridad a dicha anotación.”
Esa misma doctrina fué ratificada en el caso de Hidalgo v. García de la Torre, 4 D. P. R., 66, (2a. Ed.).
Los demandantes no persiguen contra Ramón Wolff Aboy el cobro de un crédito contraído con posterioridad al de Mateo Encabado que motivó la anotación preventiva del embargo de que se trata. No son los demandantes acreedores de Wolff Aboy sino deudores de éste. No se discute en este caso pre-*25ferencia de créditos; y por tanto el artículo 44 de la Ley Hipotecaria, lejos de favorecer las pretensiones del interventor está contra ellas al establecer qne el qne obtenga anotación de embargo a su favor será preferido en cnanto a los bienes anotados solamente a los que tengan contra el mismo deudor otro crédito contraído con posterioridad a la anotación.
La mera anotación del embargo no da derecho a Mateo Eucabado para oponerse con éxito a la cancelación. . El reco-nocimiento de ese derecho equivaldría a reconocerle un de-recho real sobre el crédito embargado, cual si ese crédito estuviera hipotecado para garantir el crédito del mismo En-cabado contra Wolff Aboy. Eucabado no se cuidó de que Wolff Aboy le garantizara su crédito con hipoteca sobre el crédito que pudiera tener contra los demandantes, y no cabe en el orden legal que por medio de una anotación de embargo obtenga el mismo resultado que le hubiera dado la constitu-ción de una hipoteca.
Opina el juez inferior que de acuerdo con la jurisprudencia establecida por el Tribunal Supremo de España y por esta misma corte, el interventor Eucabado no ha adquirido ningún derecho real sobre los bienes embargados y tampoco puede considerarse como tercero dentro de las prescripciones de la 'Ley Hipotecaria, que de acuerdo con el Código Civil única-mente le concede el derecho de preferencia respecto a dos bienes anotados y sólo en cuanto a créditos posteriores; pero entiende que en cuanto a las disposicines del Códig.o Civil, Eucabado es un tercero cuyos derechos no pueden discutirse sino en virtud de la prueba que para no dar entrada a la simulación y al fraude exije la ley, y estableciendo como fun-damento que los demandantes no han presentado documento público alguno de fecha anterior a la anotación del embargo, sino documentos privados para justificar el pago de la deuda cuya fecha respecto de Eucabado, no puede , contarse sino desde el día en que fueron presentados en el juicio, con arreglo al artículo 1195 del Código Civil, llega a la conclusión de qne aunque 'realmente haya sido pagada la deuda, respecto *26de Encabado que es tercero no puede estimarse pagada sino con posterioridad a la anotación del embargo, y por tanto el crédito hipotecario embargado está sujeto a las resultas del juicio de. Rucabado contra Eamón Wolff Aboy.
Estamos conformes con la afirmación hecha por el juez, inferior de que Encabado no es tercero dentro de las prescrip-ciones de la Ley Hipotecaria, pues según doctrina de las sen-tencias del Tribunal Supremo de España de 17 de mayo y 12 de diciembre de 1898 los terceros a que se refieren los artículos. 23, 25 y 27 de la Ley Hipotecaria son únicamente aquellos que sobre las fincas o derechos que son objeto del litigio tienen inscritos con anterioridad sus respectivos títulos. Valdecilla v. Auffant, 1 D. P. R., 304; Vidal y Cía. v. El Banco Territorial y Agrícola, 2 D. P. R., 231; Batista v. Taboas et al., 15 D. P. R., 409; y Sociedad Española de Auxilio Mutuo v. Rossy, 17 D. P. R., 83.
Tampoco tenemos inconvenientes en admitir que Ruca-bado es un tercero con arreglo a los preceptos del Código' Civil y que como tercero le es aplicable el artículo 1195 del Código Civil, preceptivo de que la fecha de un documento' privado no se contará respecto de terceros sino desde el día en que hubiera sido incorporado o inscrito en un registro' público, desde la muerte de cualquiera de los que lo firmaron,," o desde el día en que se entregase a un funcionario público' por razón de su oficio.
Con arreglo a ese artículo, si Wolff Aboy hubiera exten-dido a favor de los demandantes uno o varios recibos de entregas parciales de la cantidad adeudada y no hubiera habi-do más prueba de esas entregas que los tales recibos, y hubie-ra Rucabado impugnado.su fecha, desde luego que Rucabado' tendría razón en la defensa de su derecho al amparo de aquel artículo.
Pero es que en el caso presente no se trata de recibos de cantidades satisfechas firmados por Ramón Wolff Aboy sino que en prueba de los pagos de la deuda por los demandantes a Wolff Aboy han venido al juicio cartas suscritas por Wolff *27Aboy y documentos de crédito que ban tenido ingreso en una institución banearia extraña tanto a los demandantes como al demandado Wolff: Aboy, habiendo además Mourraille explicado las circunstancias de los pagos becbos, y declarado dos testigos sobre admisiones de Wolff Aboy acerca del pago-de la deuda y conformidad del mismo en cancelar la hipoteca.
Aún más, el mismo interventor Mateo Eucabado admitió en el acto del juicio la existencia de los dos pagarés y del check aducidos como prueba por la parte demandante y tam-, bién que fueron pagados en la fecha que expresan, aunque salvando sus derechos; según dice, con respecto al interventor. Es decir, que Eucabado ha admitido la certeza y autenticidad de las fechas del pago de los expresados documentos cuyas fechas son anteriores a la de la anotación del embargo, y sólo discute el alcance y validez de tales documentos en cuanto a él, escudado con el artículo 1195 del Código Civil, sosteniendo que esas fechas no son auténticas en perjuicio suyo.
Nos parece que si Eucabado reconoce la autenticidad de dichos documentos .sin impugnar su fecha ni invocar razón alguna que los vicie de nulidad, tiene que aceptar las conse-cuencias legales de ese reconocimiento, quedando impedido por sus propios actos de impugnar su fuerza probatoria en el extremo relativo a la fecha de los pagos.
Opinamos que el artículo 1195 del Código Civil es de es-tricta aplicación cuando no hay más prueba de un acto o con-trato que el documento privado pero ese artículo no se opone a que mediante un documento de aquella clase unido a otros elementos de juicio, se estime probado en perjuicio de tércero el acto o contrato a que se refiere, según sentencia del Tribunal Supremo de España de 18 de febrero de 1898, Jur. Civ., tomo 83, p. 408.
La anterior doctrina ha sido ratificada por el expresado tribunal en sentencia de 16 de abril de 1910 en la que esta-blece “que si bien no puede negarse al recurrente don Cons-tantino Yega la cualidad de tercero, por.no haber intervenido en los dos contratos de compraventa'en virtud de los cuales *28don Vicente Alvarez adquirió de don Ildefonso Alvarez el dominio de las. tres fincas' rústicas, de donde arranca su dere-cho a retraer cuatro de' igual clase lindantes con aquellas que con otras vendió don Carlos Vega al demandado por escritura pública de 17 de agosto de 1908, no por ello se ha de entender, como sostiene el recurrente, que la fecha legal de los dos pri-meros contratos extendidos en documento privado no es la consignada en ellos, debiendo contarse la fecha respecto de ter-ceros, a tenor de lo dispuesto en el artículo 1227 del Código. Civil (1195 del Código Revisado) desde el día posterior a la escritura priblica mencionada en que dichos documentos fueron llevados a la oficina liquidadora del impuesto de derechos reales, porque el artículo citado contiene una presunción de derecho que cede a la prueba en contrario, y la audiencia sentenciadora ha declarado apreciando la de testigos, no im-' pugnable en casasión, que las fechas que constan en aquellos documentos son las en que se celebraron los contratos.”
Jurisprudencia Civil, tomo 117, p. 663.
Tenemos, pues, que según jurisprudencia del Tribunal Supremo de España que aceptamos como buena, el artículo 1227 del Código Civil Español que es el 1195 del nuestro, solo contiene la presunción de que la fecha de un documento privado, a falta de prueba en contrario, es, respecto de ter-ceros, la del día en que ha sido incorporado o inscrito en un registro público o en que murió cualquiera de los que lo firma-ron, o en que fué entregado a un funcionario público por razón de su oficio.
Con arreglo a la doctrina expuesta, habiéndose demos-trado como se ha demostrado en el juicio por cartas del demandado Wolff Aboy, por documentos de crédito, por prueba testifical del demandante y aun por la del mismo inter-ventor que la deuda de los demandantes a favor del deman-dado Ramón Wolff Aboy fué satisfecha con anterioridad a la fecha en qúe se tomó anotación del embargo en el registro de la propiedad, como así Ío ha apreciado la corte inferior, surge como conclusión lógica que ese pago produce efectos *29legales respecto del interventor Encabado y qne por tanto debe cancelarse la hipoteca qne lo garantiza, según solicitan los demandantes.
La doctrina qne dejamos establecida no puede calificarse de peligrosa en el sentido de qne dentro de ella quepa la posi-bilidad de qne después de embargado un crédito hipotecario el deudor se ponga de acuerdo con el acreedor para simular el pago con anterioridad a la fecha del embargo y destruir los derechos del acreedor a cuyo favor se hizo la anotación, pues si el pago se verificó con anterioridad ha de probarse debidamente, nunca con la sola presentación del documento privado, y si se admitiera la doctrina contraria también podía el acreedor formar una combinación fraudulenta con un ter-cero para defraudar los derechos del deudor y exigir a éste la repetición del pago de una obligación ya satisfecha.
Él mismo juez de la corte inferior aceptó la buena doctrina durante la celebración del juicio, pues cuando la representa-ción del demandante presentó como evidentíia documentos •privados de pago, se expresó en los siguientes términos: “La Corte manifiesta que entiende que si se. le prueba satis-factoriamente que este señor (Gustavo Mourraille) pagó al Sr. Wolff, este pago surte efecto contra cualquier otra persona a menos que se demuestre que ha habido fraude entre este señor y el Sr. Wolff contra los intereses del interventor; ahora, desde luego, un documento privado, es una regla general, que su fecha no se empieza a contar sino cuando se han llenado los requisitos que determina el Código Civil * * *. Entiende la corte que si en las fechas en que se embargó este crédito en el registro de la propiedad había sido satisfecho, el hecho de que no haya sido cancelado ese día no es motivo para que éste haya adquirido algún derecho; adquirió lo que en realidad había; si en aquel día no se debía nada, nada adquirió en virtud del embargo.”
Nuestra resolución en el caso de Córdova et al. v. Suris et al., 19 D. P. R., 1180 no sostiene la teoría contraria que *30luego sostuvo el juez en su opinión, pues ese caso y el presente son enteramente distintos: en aquel se trataba de una tercería de dominio en que sólo presentó la parte demandante para probar su derecho un documento privado otorgado a su favor por el esposo con anterioridad al embargo que motivó la tercería. En el presente caso se trata de la cancelación de una hipoteca con prueba bastante de que la deuda garantizada había sido satisfecha con anterioridad al embargo.
Debiendo, como ya hemos dicho, cancelarse la hipoteca constituida por los demandantes a favor del demandado Ramón Wolff Aboy, pqr haber sido satisfecho totalmente el crédito cuyo pago garantiza, la sociedad demandada Díaz & Aboy está obligada a pagar en lo sucesivo a los demandantes el canon que por arrendamiento de la finca hipotecada venían satisfaciendo al demandado Wolff Aboy en concepto de inte-reses de la deuda.
Por las razones expuestas debe revocarse la sentencia apelada y en su lugar dictarse otra por la que, declarando extinguida mediante pago la deuda de $20,000 contraída por los demandantes a favor del demandado Ramón Wolff Aboy en escritura pública de 18 de agosto de 1909, se decrete y ordene la cancelación de la hipoteca que garantiza dicha deuda constituida sobre finca rústica descrita en la mencio-nada escritura, condenando además a la sociedad demandada Díaz & Aboy a pagar desde la fecha de la sentencia a los demandantes, el canon de $112 mensuales que por arrenda-miento de la finca hipotecada venían satisfaciendo al deman-dado Wolff Aboy en concepto de intereses de la deuda, sjn especial condenación de costas.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolff, del Toro, Al-drey y Hutchison.